UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2372


CHARLES E. HOUSTON, JR.,

                Plaintiff - Appellant,

          and

MICHAEL L. WALTERS; JAYSON WILLIAMS,

                Plaintiffs,

          v.

BERKELEY HALL LLC; ADRIAN MORRIS; MICHAEL CERRATI; BERKELEY
HALL CLUB INC.,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:13-cv-01352-SB)


Submitted:   September 30, 2015             Decided:   October 14, 2015


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles E. Houston, Jr., Appellant Pro Se.  Keating L. Simons,
III, SIMONS & DEAN, Charleston, South Carolina; Jerome Bennett
Crites,   III,  SMITH   MOORE   LEATHERWOOD  LLP,  Charleston,
South Carolina; Brian Pratt Robinson, BRUNER, POWELL, WALL &
MULLINS, LLC, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Charles Edward Houston, Jr., appeals the district court’s

order granting Defendants’ motions for summary judgment, denying

Houston’s motion to file responses out of time, and granting

sanctions    against    him   for    failing   to   ensure   his   client   was

present at his depositions and the order denying his motion to

alter or amend the judgment under Fed. R. Civ. P. 59(e).                    We

have     reviewed     the   record     and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Houston    v.   Berkeley    Hall   LLC,    No.   9:13-cv-01352-SB

(D.S.C. Nov. 14, 2014; Nov. 25, 2014).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                        3